Concurring Opinion.
Marr, J.
The right and power to dispose by will being granted by law, whenever a question arises as to the validity of a testamentary disposition which is clothed with the requisite formalities, it is not necessary for the legatee or beneficiary to show affirmatively that such disposition is authorized by law. On the contrary, the burden is on him who challenges its nullity to show that it contravenes some prohibition of the law.
The last clause in the will of Michon is peculiar. At first blush it appears to be an attempt by the testator to dispose, in the event that his wife should die before his sister, of that which would necessarily cease to be his at the moment of his death, and would become, eo instanti, the property of his wife as his universal legatee. This objection, however, on careful analysis, will be found to be more apparent than real.
The legal title to all that one dies seized of must vest, at the moment of his death, either in the instituted heir, or the universal legatee, or the particular legatees ; or in those whom the law calls to the succession ab mtestato.. La inort saisit le vif. The testator may give to one the naked ownership of his entire property, or of such part of it as he *218■may choose, and to another the usufruct for life, or for a term of years ~ but there are no words in this will which tend to create a usufruct, or to separate the absolute ownership from the immediate and continued use’ and enjoyment.
The will is written in plain language; and it is not difficult to ascertain precisely what the testator meant and intended. After the particular legaej’’ to his sister, he gave all the residue of his property to huswife. The legal title, the- absolute ownership, vested in the wife, the universal legatee, without restriction or limitation. He did not intend to diminish or to impair the dominion and control of the universal legatee as owner; but he desired to provide for the contingency of the death of his wife before that of his sister. He did not attempt to vest any title in his sister to any part of the residue given to his wife; nor did he require his wife to give any part of that residue to his sister. He did' not charge his wife to keep or preserve any sum for his sister, nor did he request her to make any testamentary or other disposition to take effect at her death, in favor of his sister. He intended that his wife •should possess, own, and enjoy with all the incidents of absolute ownership ; and that his sister, if she survived his wife, should have the additional sum of $3000.
This disposition is neither a substitution nor a fidei commissum. The distinguishing characteristic of a substitution is, that the charge imposed on the gravatus, the first taker, is that he shall keep and preserve the specific thing during his life, in order that it may pass and be transmitted, at his death, to the person designated ; and it necessarily involves the fidei commissum, the trust, that the gravatus will keep and preserve that thing for the person -who is to take it after him, by the will and appointment of the testator. No such charge was imposed upon Mrs. Michon by the will of her husband.
That which we call simply a fidei commissum differs from that disposition which is designated by the word substitution, in that the charge imposed upon the fiduciary, the gravatus, the first taker, is to be executed during his life, whether immediately after the death of the testator, or after the lapse of a certain time. No such thing was required of Mrs. Michon; nor was any charge to keep and preserve any thing-imposed upon her by the terms of the will.
The testator having the power of disposal may make a conditional legacy, or an absolute legacy, at his option ; and it is not unusual to find in wills legacies dependant on. the survivorship of the legatee, or to take effect only in the event of the predecease of another. The law ■imposes the restriction that the condition upon which the legacy depends shall not be either illegal, or immoral, or impossible.. Michon left no-forced heirs, and his sister would have been called to his succession as *219one of his legitimate heirs, for all that appears she would have been his only heir if he had died intestate. There can be nothing either illegal or immoral in that feature of a testamentary disposition by which the whole or part of a succession reaches one who, though not a forced heir, would have been called to the succession áb intestato; and the condition of the predecease of the wife was not only not impossible but it was actually realized.
If after the particular legacy to his sister, and the universal legacy to his wife, the testator, instead of using the phraseology, “Si ma femme mourn ait 'avant ma sceur, la succession ele ma femme serait redevable á ma sceur de trois mille dollars de plus,” he had left his sister the additional sum of $3000, in the event of her surviving his wife, he would simply have attached to the universal legacy the condition that this additional sum should be paid to his sister in the event of her surviving his wife. He did not intend to create a debt in favor of his sister to be paid by his wife; because that would have diminished the legacy to the wife. Evidently, and most naturally, he intended to make his wife the chief beneficiary of his will; and while, after his wife he preferred his sister, having already placed her above want by the absolute legacy of $3000, he desired to make additional provision for her only in the uncertain event of her surviving his wife. When the wife accepted the universal legacy, she- assumed the obligation resulting from the conditional legacy in favor of the sister; and that obligation was one which might never become absolute or exigible : which could not become absolute during the life of the wife: which could become exigible only after her death; and which could be acquitted only out of her succession. Therefore, when the testator said in his will, the succession of my wife shall be indebted, or accountable, to my sister, he simply expressed precisely what would have been the legal consequence and effect of a legacy in favor of his sister conditioned upon her.surviving his wife.
The wife might have lost by misfortune or imprudence, or might have squandered and dissipated by extravagance, not only the entire fortune left her by her husband, but any and all other property belonging to her, so that her succession might not have sufficed to acquit this legacy; but that circumstance could in no manner affect the validity of the disposition. The intention of the testator is clear: the purpose is lawful: the uncertain event contemplated by him simply as a possibility has actually happened ; and it is not material to inquire whether he might not have chosen terms more apt, since those which he used suffice to show, beyond doubt, what his intention was, and to accomplish the purpose he had in view. The disposition in question .violates no policy or prohibition of the law; and it must be respected and maintained.
I concur in the decree pronounced by Mr. Justice DeBlanc.